
	
		I
		112th CONGRESS
		1st Session
		H. R. 3724
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to authorize
		  physicians, pursuant to an agreement with the Attorney General, to transport
		  controlled substances from a practice setting to another practice setting or to
		  a disaster area.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Controlled Substances
			 Transportation Act of 2011.
		2.Transport by
			 physicians of controlled substances to another practice setting or to a
			 disaster areaSection 303(f)
			 of the Controlled Substances Act (21 U.S.C. 823(f)) is amended—
			(1)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E);
			(2)by striking
			 (f) The Attorney General and inserting (f)(1) The
			 Attorney General; and
			(3)by adding at the
			 end the following:
				
					(2)If a physician registered under paragraph
				(1) enters into an agreement with the Attorney General described in paragraph
				(3), the Attorney General shall authorize the physician to transport one or
				more controlled substances—
						(A)from a practice setting to another
				practice setting in order to administer the substances (under applicable State
				law) to one or more patients; or
						(B)from a practice setting to a disaster
				area in order to administer the substances (under applicable State law) for
				purposes of treating injuries or conditions resulting from a major
				disaster.
						(3)An agreement referred to in paragraph
				(2) shall require the physician—
						(A)to notify the Attorney General in
				advance of any such transport;
						(B)to identify in any such
				notification—
							(i)the controlled substances to be
				transported;
							(ii)the practice setting from which
				the controlled substances will be transported;
							(iii)the practice setting or disaster
				area, as applicable, to which the controlled substances will be
				transported;
							(iv)the intended dates of
				transport;
							(v)the anticipated travel time;
				and
							(vi)the intended mode of
				transport;
							(C)to
				limit the time of transport of any controlled substance pursuant to this
				paragraph (between practice settings or between a practice setting and a
				disaster area) to not more than 72 consecutive hours; and
						(D)to
				maintain records in the physician’s primary practice setting on the dispensing
				of any controlled substance transported pursuant to this paragraph, including
				identification of—
							(i)the location where the controlled
				substance was dispensed; and
							(ii)the quantity of the controlled
				substance dispensed.
							(4)For purposes of paragraphs (2) and
				(3):
						(A)The term disaster area
				means the area for which the President has declared a major disaster, during
				the period of the declaration.
						(B)The term major disaster has
				the meaning given the term under section 102 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance
				Act.
						.
			
